Exhibit 10.18




FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
October 29, 2009 (“Effective Date”), is made and entered into by and between
Richard F. Sommer (“Executive”), and LiveDeal, Inc., a Nevada corporation (the
“Company”). Capitalized terms not otherwise defined herein shall have the same
meaning set forth in that certain Employment Agreement (“Agreement”) made
effective by and between Executive and the Company on May 19, 2006.
 
BACKGROUND
 
Executive and the Company entered into the Agreement pursuant to which Executive
agreed to act as Chief Executive Officer of the Company in accordance with the
terms and conditions more particularly described therein.
 
The parties desire to amend the Agreement with respect to its term and the
Executive’s compensation in the manner particularly set forth below.
 
In consideration of the mutual promises, covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows.
 
1.      Continuing Effect of the Agreement. Except as expressly provided in this
Amendment, the Agreement will remain unchanged and in full force and effect;
provided, however, nothing contained in the Agreement will have the effect of
preventing or limiting, in any way, the terms of this Amendment.  Furthermore,
if any conflict arises between the terms of this Amendment and the terms of the
Agreement, this Amendment will govern as to the conflicting terms.
 
2.      Amendment of Section 4.  Section 4(c) is deleted in its entirety and
replaced with the following:
 
(c).           Stock Option.  Executive is entitled to an option to purchase
from the Company for cash all or any part of an aggregate of 250,000 shares of
the Company’s common stock (the “Option”) at an exercise price equal to $1.95,
the closing price of the Company’s common stock on the date of grant (“Grant
Date”).  The Option will be granted pursuant to the Company’s 2003 Stock Plan
and the Company’s standard form of Non-Qualified Stock Option Agreement.  The
Option granted under this Agreement is not intended to be an “incentive stock
option” under Section 422 of the Internal Revenue Code of 1986, as amended.  So
long as Executive continues to be employed by the Company in accordance with
this Agreement, the Option will vest and be exercisable according to the
following schedule: one quarter (25%) on the first anniversary of the Grant Date
and the remainder shall vest 1/36 at the end of each month thereafter over the
next 36 months so long as Executive continues to provide services to the
Company.  
 
 
 

--------------------------------------------------------------------------------

 
3.      Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
executors, successors, and assigns.  The parties hereby consent to the personal
jurisdiction of the courts located in the State of Arizona.
 
4.      Execution in Counterparts.  This Amendment may be executed in one or
more counterparts, each of which shall be considered an original, but all of
which together shall be deemed to be one and the same document.
 
5.      Severability.  If any provision of this Amendment is deemed
unenforceable by any court, tribunal or other body with dispute or interpretive
jurisdiction over this Amendment or the parties, then such provisions shall be
reformed by such court, tribunal or other body in such a manner to make the
provision enforceable as nearly in accordance with the manifest intent of the
parties as possible.
 
6.      Governing Law.  This Amendment was negotiated in and is being contracted
for in the State of Nevada, and shall be governed by the laws of the State of
Nevada, United States of America, notwithstanding any conflict-of-law provision
to the contrary.  The parties hereby consent to the personal jurisdiction of the
courts located in the State of Nevada.
 
7.      Construction.  This Amendment has been prepared for the benefit of all
parties hereto and no inference shall be made that any party prepared this
Amendment and no inferences are to be drawn against any party upon the basis
that this Amendment was prepared by one party or the other.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




LIVEDEAL, INC.
 
EXECUTIVE
                         
/s/ Kevin A. Hall
 
/s/ Richard F. Sommer
 
By: Kevin A. Hall
 
Richard F. Sommer
 
Its: General Counsel
     







 
2

--------------------------------------------------------------------------------

 